Case 2:20-cr-20392-BAF-DRG ECF No. 131, PageID.346 Filed 05/25/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,
                 Plaintiff,              Case No. 20-cr-20392
                                         Honorable Bernard A. Friedman
vs.


D-1 Demarco Johnson,
D-2 Maurice Johnson,
D-3 Gary Johnson,
D-4 Janard Thomas,
D-5 Carlouse Johnson,
D-6 Lanardo Johnson,
D-7 Dominique Jackson,
D-8 Michael Thomas,
D-9 Deantez Johnson,
D-10 Ricky Poole,
D-11 Martin Battiste,
D-12 Marquan Moses,

                 Defendants.


         Government’s First Forfeiture Bill of Particulars


      Plaintiff, by and through its attorneys, submits the Government’s

First Forfeiture Bill of Particulars pursuant to Rule 7(f) of the Federal

Rules of Criminal Procedure for the purpose of setting forth specific
Case 2:20-cr-20392-BAF-DRG ECF No. 131, PageID.347 Filed 05/25/21 Page 2 of 3




property subject to forfeiture to the United States under 21 U.S.C. §

853(a), which property includes, but is not limited to, the following:

      1) $72,762.00 in U.S. Currency seized from Janard Thomas on
         October 6, 2020 (21-FBI-000128);
      2) One (1) 18kt yellow gold Rolex DateJust Mid-Size automatic
         watch; Model 68278 seized from Janard Thomas on October 6,
         2020 (21-FBI-000131);
      3) One (1) 10kt yellow gold cuban link necklace, 8.85mm wide x
         20" long, double safety clasp seized from Janard Thomas on
         October 6, 2020 (21-FBI-000131).
      This First Forfeiture Bill of Particulars does not limit the

Government from seeking additional forfeiture.

                                         Respectfully submitted,

                                         Saima S. Mohsin
                                         Acting United States Attorney

                                         s/Catherine Morris
                                         CATHERINE MORRIS (P84371)
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9562
Dated: May 25, 2021                      Catherine.Morris@usdoj.gov




                                     2
Case 2:20-cr-20392-BAF-DRG ECF No. 131, PageID.348 Filed 05/25/21 Page 3 of 3




                     CERTIFICATE OF SERVICE

      I hereby certify that on May 25, 2021 the foregoing paper was

electronically filed with the Clerk of the Court using the ECF system,

which will electronically serve all ECF participants.



                                         s/Catherine Morris
                                         CATHERINE MORRIS (P84371)
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         (313) 226-9562
                                         Catherine.Morris@usdoj.gov




                                     3
